In an action in which a judgment of the Supreme Court, Westchester County, dated April 6, 1970, was entered, granting plaintiff a divorce and an award of $450 per week for her and the parties’ two children’s support, (1) defendant appeals, as limited by his brief, from so much of an order of the same court dated September 26, 1972 as, after a hearing upon his motion, based upon plaintiff’s having remarried, to fix an amount to be paid for the children’s support, directed him to pay $75 per week for the support of each of the children and $1,500 as plaintiff’s counsel fee; and (2) plaintiff cross-appeals from so much of said order as determined that no arrears in the support payments are owing to plaintiff under any order of the Supreme Court for any time prior to June 1,1972. Order affirmed, without costs. In our opinion, the amount of the counsel fee to be paid by defendant was correctly fixed at $1,500. Of that amount, one third, or $500, should be used to reimburse plaintiff for what she paid her attorneys. We also mote that the order appealed from did not discharge any obligations imposed by, or any arrears due under, a prior order or judgment of the Family Court, if any and if unpaid. Such Family Court order or judgment is not before us on this appeal. Gulotta, P. J., Martuscello, Latham, Benjamin and Munder, JJ., concur.